Citation Nr: 0410920
Decision Date: 04/26/04	Archive Date: 07/21/04

Citation Nr: 0410920	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-00 615	)	DATE APR 26 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether a December 1997 rating decision denying service connection 
for chronic obstructive pulmonary disease (COPD) secondary to 
tobacco use contains clear and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February to June 1961.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In a decision dated 
December 19, 2002, the Board denied the claim.


VACATUR

The veteran asserts, and a review of the claims file confirms, 
that he was provided with incorrect information as to his appeal 
rights.  Specifically, he was inadvertently given a copy of VA 
Form 4597 with the December 2002 decision.  Since his initial 
claim was dismissed without prejudice, this form should not have 
been used.  He should have also been informed that he could refile 
his claim without prejudice.  Inasmuch as the December 2002 Board 
decision deprived the veteran of due process by failing to provide 
him with correct information as to his appeal rights, the December 
19, 2002, Board decision will be vacated.  38 C.F.R. § 20.904(a).  
Therefore, in order to assure due process of law, the Board will 
now vacate the December 2002 decision in the instant appeal.  A 
new decision will be made as to the merits of the veteran's claim 
in a separate appellate decision to be issued in the near future.


ORDER

The December 19, 2002, Board decision is vacated.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This vacatur does not constitute a decision of the Board 
on the merits of your appeal.

Citation Nr: 0218478
Decision Date: 12/19/02	Archive Date: 02/07/03

DOCKET NO. 02-00 615               DATE DEC 19, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUE

Whether a December 1997 rating decision denying service connection
for chronic obstructive pulmonary disease (COPD) secondary to
tobacco use contains clear and unmistakable error (CUE).

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to June 1961.

This matter has come before the Board of Veterans' Appeals (Board)
on appeal from a May 2001 rating decision of the Indianapolis,
Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

In correspondence dated in October and November 2002, the veteran
indicates that he may be entitled to service connection for COPD on
the basis of new and material evidence. This matter has not be
developed for appellate review and is referred to the RO for
whatever action is deemed appropriate.

FINDING OF FACT

The veteran has failed to allege an error of fact or law in the
December 1997 rating decision that, when called to the attention of
later reviewers, compels the conclusion, to which reasonable minds
could not differ, that the result would have been manifestly
different but for the error.

CONCLUSION OF LAW

A valid claim of CUE in the December 1997 rating decision has not
been presented. 38 U.S.C.A. 5109A (West 1991 & Supp. 2002); 38
C.F.R. 3.105(a) (2002); Andre v. Principi, 301 F.3d 1354 (Fed. Cir.
2002); Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence which was of record at the time of the December 1997
rating decision wherein the RO denied entitlement to service
connection for COPD as secondary to tobacco use is reported in
pertinent part below.

The veteran served on active duty from February 1961 to June 1961.

The service medical records contain a notation on March 21, 1961,
which noted that the veteran smoked one pack of cigarettes a day.

In a September 1997 statement, the veteran stated that he started
smoking at the age of 19 while in basic training.

On VA respiratory examination in September 1997, the veteran
reported that he had smoked two packs of cigarettes a day since
1960 and that he had tried to quit smoking, but had been unable to.
Following clinical evaluation and testing, the diagnoses, were
severe COPD and nicotine abuse.

In December 1997, the RO denied service connection for COPD as
secondary to tobacco use because there was no competent medical
opinion which could relate the veteran's inservice smoking to his
COPD.

Analysis

As noted above, the December 1997 rating decision denied service
connection for COPD as secondary to tobacco use. Although the
veteran submitted a notice of disagreement, he failed to provide a
substantive appeal when the RO furnished a statement of the case.
Therefore, the December 1997 rating decision is final. 38 U.S.C..A.
7105; 38 C.F.R. 3.160(d), 20.200,20.302, 20.1103.

3 -

Previous determinations that are final and binding, including
decisions of service connection, will be accepted as correct in the
absence of CUE. Where evidence establishes such error, the prior
decision will be reversed or amended. 38 C.F.R. 3.105(a).

The United States Court of Appeals for Veterans Claims (Court) has
held that CUE is a very specific and rare kind of error, of fact or
law, that when called to the attention of later reviewers compels
the conclusion, to which reasonable minds could not differ, that
the result would have been manifestly different but for the error.
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). Thus, a clear and
unmistakable error must be outcome determinative. Yates v. West,
213 F.3d 1372 (Fed. Cir. 2000).

The Court has established a three-part test to determine whether
CUE is present in a prior determination:

(1) either the correct facts, as they were known at the time, were
not fully adjudicated (i.e., more than a simple disagreement as to
how the facts were weighed or evaluated), or statutory or
regulatory provisions extant at the time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it
not been made, would have manifestly changed the outcome at the
time it was made;" and,

(3) a determination that there was CUE must be based on the record
and the law that existed at the time of the prior adjudication in
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v.
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). A finding of
CUE requires that error, otherwise prejudicial, must appear
undebatable. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

4 - 

For a claim of CUE to be reasonably raised, the claimant must
provide some degree of specificity as to what the alleged error is,
and, unless it is the kind of error that, if true, would be CUE on
its face, persuasive reasons must be given as to why the result
would have been manifestly different but for the alleged error.
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), citing to Fugo v. Brown,
6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or evaluated
cannot constitute CUE, and the allegation of CUE must specifically
state what error occurred and how the outcome would have been
manifestly different. Similarly, broad-brush allegations of failure
to follow the regulations or failure to give due process, or any
other general, non-specific claim of error cannot satisfy the
stringent pleading requirements for the assertion of CUE. See Fugo,
6 Vet. App. at 44-45. Where a claimant falls to reasonably raise a
CUE claim as set forth above, there is no requirement to address
the merits of the issue. Fugo, 6 Vet. App. at 45.

In other words, if the error alleged is not the type of error that,
if true, would be CUE on its face; or if the claimant is only
asserting disagreement with how the RO evaluated the facts before
it; or if the claimant has only alleged a failure on the part of VA
to fulfill its duty to assist; or if the claimant has not expressed
with specificity how the application of cited laws and regulations
would dictate a manifestly different result, then the claim should
be denied or the appeal to the Board terminated because of the
absence of legal merit or lack of entitlement under the law. See
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. Brown,
6 Vet. App. 377, 384 (1994).

In his June 2000 claim for CUE, the veteran reported that his
disagreement with the December 1997 decision was "because the facts
known were improperly applied." He maintained that the RO was not
free to order a VA examination and then ignore the findings because
the report did not produce the desired results.

To the extent that the veteran's comments may be interpreted as
attempting to mount a CUE challenge, it is clear that it is based
solely on his disagreement on

- 5 -

how the RO evaluated the facts before it. To the extent that the
arguments as to alleged factual errors raised by or on behalf of
the veteran can be interpreted by the Board, it appears that the
main thrust is that because the veteran reported he began smoking
in service, and because the VA examination in 1997 contained
diagnoses of COPD and nicotine dependence, the RO could not deny
the claim without committing CUE. In this regard, the record before
the RO in 1997 contained evidence consisting of the claimant's own
statements that he began smoking prior to service, and there was no
competent medical evidence linking nicotine dependence to service.
In light of this record, the decision of the RO clearly represented
an evaluation of the facts that can not constitute CUE. Such an
allegation runs directly afoul of the Court's holding in Fugo which
makes it clear that differing interpretations of the evidence does
not constitute a viable claim of obvious error. The other
allegations raised in this matter do not raise clear and specific
errors of fact or law that, if correct, would mandate a different
outcome. Therefore, the instant allegations fall far short of the
very specific and rare kind of error necessary to advance a clear
and unmistakable error claim as set forth in Russell and Fugo.

For the foregoing reasons, the Board finds that the veteran has
failed to satisfy the threshold pleading requirements for the
revision of a RO decision on grounds of CUE. Accordingly, his
motion is dismissed without prejudice to re-filing. Sec Andre v.
Principi, 301 F.3d 1354 (Fed. Cir. 2002); Luallen v. Brown, 8 Vet.
App. 92, 96 (1995).

ORDER

The claim is dismissed without prejudice.

GARY L. GICK 
Member, Board of Veterans' Appeals 

(CONTINUED ON NEXT PAGE)

- 6 - 

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision.  We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001.  See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001).  In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims."  (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.  (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 7 -



 
